Citation Nr: 1817295	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-30 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial increased rating for PTSD, evaluated as 30 percent disabling prior to December 2, 2014, and 70 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from November 1987 to December 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for PTSD and assigned a 30 percent rating. 

In November 2014, the appeal was remanded by the Board so that a videoconference hearing could be scheduled.  In April 2015, the Veteran testified at a video conference hearing held before the undersigned.  A transcript of the hearing testimony has been associated with the record.  In June 2015, the Board found that the issue of TDIU was also on appeal as part of the Veteran's claim for a higher rating and remanded both issues for further development.  

By rating decision in January 2018, the RO increased the PTSD disability rating to 70 percent, effective December 2, 2014.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue therefore remains in appellate status and has been characterized as set forth on the front page of this decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Importantly, the AOJ last adjudicated the issues on appeal in a January 2018 supplemental statement of the case.  Nevertheless, additional relevant VA treatment records have been associated with the record that have not been considered by the AOJ.  The appellate scheme set forth in 38 U.S.C. § 7104(a) (2012) contemplates that all evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  As such, in order to afford the Veteran his full procedural rights, the AOJ must consider and address all of the evidence of record, including previously obtained VA treatment records in an appropriate supplemental statement of the case.  See 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

Readjudicate the appeal based on the entirety of the evidence, to include all evidence received since the issuance of the January 2018 supplemental statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


